Citation Nr: 0901645	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  05-39 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to Agent Orange exposure and/or service-
connected diabetes mellitus.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The veteran had active military service from August 1968 to 
August 1970.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.          

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Secondary service connection may be granted where disability 
is proximately due to or the result of already service- 
connected disability.  38 C.F.R. § 3.310. Compensation is 
payable when service-connected disability has aggravated a 
non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 
439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 
was amended to implement the holding in Allen for secondary 
service connection on the basis of the aggravation of a 
nonservice- connected disorder by service- connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen and adds language that requires 
that a baseline level of severity of the nonservice- 
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

In this case, the veteran contends that he has hypertension 
which is either related to his in-service herbicide exposure, 
or in the alternative, is secondary to his service-connected 
diabetes mellitus.  In this regard, by a March 2004 rating 
action, the RO granted presumptive service connection for 
diabetes mellitus based upon the veteran's in-service 
herbicide exposure.  In the rating decision, the RO stated 
that according to the veteran's service records, he served in 
the demilitarized zone in Korea from January to November 1969 
with the 23rd Infantry, 2nd Battalion.  The RO reported that 
Agent Orange was used in the demilitarized zone, and, as 
such, exposure to Agent Orange was conceded.  See M21-1IMR, 
Part IV, Subpart ii, Chapter 2, Section C regarding exposure 
to herbicides along the DMZ in Korea.  (According to a 
September 2003 fact sheet distributed by the Veterans 
Benefits Administration, claims for veterans who served in 
Korea during this period, if exposed to herbicides, are 
entitled to the presumptions found in 38 C.F.R. § 3.309(e).)

Given that diabetes mellitus was among the disorders that 
were presumed to be associated with exposure to herbicides, 
the RO granted service connection for the veteran's diagnosed 
diabetes mellitus.  38 C.F.R. § 3.309(a).    

In April 2004, the veteran underwent a VA examination.  At 
that time, the examining physician noted that the veteran was 
initially diagnosed with diabetes in April 1997.  A diagnosis 
of hypertension was made in October 2003 by the veteran's 
primary care physician.  The examiner stated that the 
veteran's primary care physician had not found a secondary 
cause for the veteran's hypertension, and had not found any 
renal dysfunction.  According to the examiner, the veteran's 
hypertension was considered to be primary or essential (of 
unknown etiology).  Following the physical examination, the 
examiner diagnosed hypertension and indicated that it was 
"less likely than not" that the veteran's hypertension was 
secondary to his diabetes mellitus.  In support of this 
conclusion, the examiner noted a review of medical literature 
did not reveal an exact mechanism by which diabetes mellitus 
could give rise to hypertension.  

Upon a review of the April 2004 examination report, the Board 
notes that while the examiner addressed the pertinent 
question of whether the veteran's diabetes mellitus caused 
his hypertension, he did not address the other question at 
hand: whether the veteran's diabetes mellitus aggravated his 
hypertension.  In addition, the examiner did not address the 
question of whether there was a relationship between the 
veteran's in-service exposure to Agent Orange and his 
diagnosed hypertension.  Although hypertension is not among 
the disorders that are presumed to be associated with 
exposure to herbicides, the Board observes that the Agent 
Orange presumption is not the sole method for showing 
causation and that the veteran is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F. 3d. 1039 (Fed. Cir. 1994).  
Thus, in view of the foregoing facts and applicable law, the 
Board finds that a new VA examination, as specified in 
greater detail below, should be performed.  See 38 C.F.R. § 
3.159.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination to 
ascertain the etiology of his 
hypertension.  The claims folder and a 
copy of this remand must be made available 
to the examiner for review in conjunction 
with the examination.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.

After a review of the examination findings 
and the entire evidence of record, the 
examiner must answer the following 
questions:

(a) Is it at least as likely as not (50 
percent or greater probability) that 
the veteran's currently diagnosed 
hypertension is causally linked to his 
exposure to herbicides in Korea, to 
include Agent Orange.  (The veteran's 
exposure to herbicides is presumed by 
law.)

(b) In the alternative, is it at least 
as likely as not (50 percent or greater 
probability) that any currently 
diagnosed hypertension was caused or 
aggravated by the veteran's service-
connected diabetes mellitus.  

If the veteran's hypertension was 
aggravated by his service-connected 
diabetes mellitus, to the extent that is 
possible, the examiner is requested to 
provide an opinion as to the approximate 
baseline level of severity of the 
nonservice-connected hypertension (e.g., 
slight, moderate) before the onset of 
aggravation.     

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

3.  After completion of the above and any 
other development deemed necessary, the RO 
should re-adjudicate the claim for service 
connection for hypertension, to include as 
secondary to Agent Orange exposure and/or 
service-connected diabetes mellitus.  If 
the claim is not granted, the RO should 
issue an appropriate supplemental 
statement o the case and provide an 
opportunity to respond.  Thereafter, the 
case must be returned to this Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




